On Petition for Rehearing.
In their petition for rehearing, appellees assert that this court limited its decision to “pull cards” or “pull slips” in one place in the opinion, and by so doing they maintain that we intended to award a recovery to them with respect to their “push cards,” and they ask us to clarify the opinion in that respect. We had no intention to distinguish between the two types of cards, and we think that we did not. The opinion intended to, and we think it does apply to both “pull” and “push” cards.
The petition for rehearing is overruled.